DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 84, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests (a) determining that a first content item is required to be delivered from said delivery device to said recipient device which is a first recipient device, utilizing said particular multi-link Packet Distribution Scheme which comprises at least a first IP communication link and a second IP communication link; (b) determining that a second content item, which is identical to the first content item or is different from the first content item, is required to be delivered from said delivery device to a second recipient device, utilizing another multi-link Packet Distribution Scheme which comprise at least a third IP communication link and a fourth IP communication link; (c) determining that performance characteristics of the third IP communication link and the fourth IP communication link are sufficiently similar to performance characteristics of the first IP communication link and the second IP communication link; (d) based on the determining of step (c), further determining to deliver said second content item to said second recipient device by using the same particular Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 99, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests (a) for delivery of a first subset of said packets of said content item to said recipient device, selecting a first particular IP network communication link based on sufficient similarity between (i) at least some of the momentary performance characteristics of said first particular IP communication link and (ii) a corresponding subset of at least some of the momentary performance characteristics of a first IP communication link in said multi-link Packet Distribution Scheme; (b) for delivery of a second subset of said packets of said content item to said recipient device, selecting a second particular IP network communication link based on sufficient similarity between (I) at least some of the momentary performance characteristics of said second particular IP communication link and (II) a corresponding subset of at least some of the momentary performance characteristics of a second IP communication link in said multi-link Packet Distribution Scheme.   Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 104, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests (a) determining that a first content item is Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 105, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests (a) for delivery of a first subset of said packets of said content item to said recipient device, selecting a first particular IP network communication link based on sufficient similarity between (i) at least some of the momentary performance characteristics of said first particular IP communication link and (ii) a corresponding subset of at least some of the momentary performance characteristics of a first IP communication link in Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474